SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

359
KA 14-01882
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

EBONY S. MACK, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered July 22, 2014. The judgment
convicted defendant, upon her plea of guilty, of aggravated driving
while intoxicated with a child passenger (two counts), aggravated
driving while intoxicated, driving while intoxicated (two counts) and
endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of, inter alia, aggravated driving while
intoxicated (Vehicle and Traffic Law § 1192 [2-a] [a]). We agree with
defendant that the certificate of conviction incorrectly reflects that
her sentence included a fine, and it therefore must be amended to
correct that error (see generally People v Meza, 141 AD3d 1110, 1110,
lv denied 28 NY3d 928; People v Kemp, 112 AD3d 1376, 1377).




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court